 



EXHIBIT 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) entered into by and between
VIEWPOINT BANK (“Bank”) and GAROLD ROBERT BASE (“Executive”), amending the
Employment Agreement (“Agreement”) between Bank and Executive dated September
29, 2006.

IT IS AGREED:

This Amendment amends Section 1.2 of the Agreement to read in its entirety as
follows:

“1.2 TERM AND EXTENSION – The term of this Agreement shall be the period
commencing on the date (the “Commencement Date”) on which Bank converts to stock
form as the subsidiary of ViewPoint Financial Group (“Company”), and ending on
December 31, 2011, subject to earlier termination as provided herein. Beginning
on January 1, 2010, and on each January 1 thereafter during the term, the term
shall be extended by one additional year such that the term as so extended shall
be a period of three years, provided that (1) Bank has not given notice to
Executive in writing at least 90 days prior to such January 1 that the term of
this Agreement shall not be extended further; and (2) at least 90 days prior to
such January 1, the Board of Directors of Bank explicitly reviews and approves
the extension based upon a performance review as described in Section 9 of this
Agreement in which the Board has determined that Executive’s performance has
been satisfactory or better.”

This Amendment contains all of the terms agreed upon by the parties with respect
to the subject matter of this Amendment and supersedes all prior agreements,
arrangements and communications between the parties concerning such subject
matter, whether written or oral.

VIEWPOINT BANK:

By: /s/ James McCarley                                 
James McCarley, Chairman of the Board

Attest: /s/ Sherrie Tawwater                        
Sherrie Tawwater
Assistant VP/Executive Assistant

EXECUTIVE:

/s/ Garold R. Base                                          
Garold R. Base
President and Chief Executive Officer



 